Case 6:20-cv-01433-PGB-GJK Document 14 Filed 10/14/20 Page 1 of 1 PagelD 70

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

TIM FOOTE, z

Plaintiff, of
Sore
2

v. Case No: 6:20-ev-1433@r1-40

aa

TRANS UNION LLC, o
Defendant. / we

22 :2 Wd "12.20 0202

CERTIFICATE OF SERVICE

I hereby certify that a copy of the document entitled RELATED CASE ORDER AND TRACK
TWO NOTICE: Notice, Order, and attachments (Document 2 — total of 16 pages) was conveyed
to the Defendant via the U.S.P.S. regular mail to the address indicated below:

QUILLING, SELANDER, LOWNDS
WINSLETT & MOSER, P.C.

6900 N Dallas Parkway, Suite 800
Plano, Texas 75024

Charlotte Long, Counsel for Defendant

Date: {o/ {2/2020 By: Tew Zot, poo sec

TIM FOOTE, PLAINTIFF

3208-C EAST COLONIAL DRIVE
UNIT 159

ORLANDO, FLORIDA, 32803
407-633-9297
withoutrecourse@protonmail.com
